 

Case 1:17-cv-01789-DLC Document 565 File(-OH/24/20°Page'lorr

 
   
 

Law Office of James M. Wines

1802 Stirrup Lane | Alexandria, VA 22308

202.297.6768 | wines|/@wineslegal.com
Licensed in New York and Washington DC
Not licensed to practice in Virginia

roa ega ay P Fy te
Pe ARLE oe f TLE

:
. th:
Tis cena rane
te eee : - —
a dubia he o :
aang vi
2 uu ted

 

Honorable Denise L. Cote
United States District Court
500 Pearl Street

New York, NY 10007

 

Re: SEC vy. Lek Securities Corp., et al. Case No. 17 CV 1789 (DLC)

Your Honor:

On behalf of Defendants Avalon FA Ltd and Nathan Fayyer and Sergey Pustelnil, I write
pursuant to Paragraph 4.A of Your Honor’s Individual Practices to respectfully request that
Defendants be allowed to file certain affidavits under seal in connection with their opposition to
the SEC’s Motion for Judgment Including Remedies.

As part of their opposition, the individual Defendants will ask the Court to consider their
current financial condition and ability to pay in determining the appropriate amount of civil
penalties, if any, to award, Defendants will substantiate that request with affidavits that will
contain sensitive personal and confidential financial information. For that reason, Defendants
respectfully request that they be allowed to file those affidavits and attachments thereto under
seal pursuant to Paragraph 4.A of Your Honor’s Individual Practices.

Respectfully submitted,
ol Soh):
ad by James Wines
} yr /

 

 
